Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4 and 6-19 are pending.  Claims 17-19 are newly added.  Claims 1 and 14 are independent.

2.	A typo is found in the previous Office action dated October 14, 2020, section 9 (Pertinent Prior Art) (page 20), line 6, “US 6594374” should have been “US 6494374”.
	The same typo is also found in Form PTO-829 attached to the same previous Office action.  Document Number D “US-6594374-B1” should have been “US 6494374-B1”.
	Wang et al. (US 6494374) is correctly cited in this Office action, both below and in the attached PTO-892.

Response to Applicant’s Arguments
3.	The amendment filed December 18, 2020 has overcome the objection of claims 1-16, the rejections of claim 9 under 35 U.S.C. 112(a) and 112(b), and the rejections of claims 1-4 and 6-13 under 35 U.S.C. 102 or 35 U.S.C. 103.
	Claim 14 has been amended to include new limitation “wherein said first reflection mirror is fixed to the optical box at both end portions of said first reflection mirror with respect to the main scan direction”.  Examiner agrees that this new limitation is not taught by Wang (US 6400484) (see REMARKS, page 10, the first complete However, the new limitation is taught by newly discovered prior art Sugai (US 2013/0293932 A1).  Rejections of claims 14-16 and new claims 17-19 follow.

Rejection under 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6400484) in view of Sugai et al. (US 2013/0293932 A1).
	Regarding claim 14, Wang et al. (hereinafter referred to as Wang) discloses an image reading unit configured to read an image of a document comprising:
an illumination unit (light source 44 for reflective document 37) configured to illuminate a document (37) with light (Fig. 6, col. 4, lines 6-40);
a first reflection mirror (the mirror that reflects twice in Fig. 6) configured to reflect a light from the document illuminated with the light by the illumination unit (44);
a second reflection mirror (the inclined mirror below platform 34) configured to reflect the light which has been reflected by the first reflection mirror (the mirror that reflects twice);
a converting unit (image sensing module 50) configured to convert photoelectrically light reflected by the second reflection mirror (the inclined mirror below platform 34) (Fig. 6, col. 3, lines 37-39, note that image sensing module 50 is 
an optical box (movable housing 41 that is movably installed inside scanner casing 32) configured to hold the first reflection mirror (the mirror that reflects twice and below transparent platform 34) and the second reflection mirror (the inclined mirror below platform 34) and to enclose a space between the first reflection mirror and the second reflection mirror (see Fig. 6, the space between the mirror that reflects twice and the inclined mirror below platform 34),
wherein the optical box (housing 41) is provided with a through hole (the through hole of housing 41 between light source 42 and light source 44), and
wherein the first reflection mirror (the mirror that reflects twice and below transparent platform 34) closes the through hole of the optical box from the outside of the optical box (41) (see Fig. 6).

	With respect to the new limitation of claim 14, Wang does not show or disclose that the first reflection mirror (the mirror that reflects twice) is fixed to the optical box at both end portions of the first reflection mirror with respect to the main scanning direction (the direction into or out of the page as Fig. 6 is viewed).  The mirror is shown to be supported and fixed to the optical box in the sub-scanning direction (the left-right direction as Fig. 6 is viewed).

	Sugai et al. disclose an image scanner having a reflection mirror (402e) fixed in place to a holder (501) (by a mirror pressing member 502 that includes leaf springs 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sugai et al. to have the first reflection mirror of Wang fixed to the optical box at both end portions of the first reflection mirror with respect to the main scanning direction (the direction into or out of the page as Fig. 6 of Sugai et al. is viewed) so that the first reflection mirror is securely supported at both ends of the main scanning direction, in addition to being supported in the sub-scanning direction of Wang (see Fig. 6, the sub-scanning direction is the left-right direction).

Regarding claim 15/14, the optical box (movable housing 41) of Wang holds the converting unit (image sensing module 50) (Fig. 6 and col. 3, lines 37-39, note that image sensing module 50 is also installed inside housing 41 which is movably installed inside casing 32 of scanner 30 shown in Fig. 4 and described at col. 3, lines 32-39).

Regarding claim 16/14, the optical box (movable housing 41) of Wang includes a wall portion (a portion of the movable housing 41 on which the through hole that the 

Regarding claim 17/14, see leaf springs (502a and 502b) of Sugai as fixing members that fix the ends of the mirror (402e) (that meets the claimed first reflection mirror) to the holder (501) (Figs. 10 and 9, paragraph 0055).

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6400484) in view of Sugai et al. (US 2013/0293932 A1) as applied to claim 14 above, and further in view of Ohta et al. (US 2016/0313554 A1).
	Regarding claim 18/17, the image reading unit of Wang in view of Sugai is discussed for claim 14 above.  According to Figs. 10 and 9 of Sugai, the mirror (402e) reflects light to the right to another mirror (402d) via an opening between the holders (501, 501) at least with respect to the main scanning direction as shown in Fig. 9), and the leaf spring 502b fixes (presses) the end of the mirror (402e) from the left side.  Optically, the left side of the mirror (402e) is considered the outside of the mirror arrangement of Sugai.  Thus, Wang differs from the claimed invention in that Wang’s leaf spring (502) is attached to the holder (501) from the inside rather than from the outside as claimed.

	Ohta et al. discloses, in an optical scanning device of an image forming apparatus, a leaf spring (16) as a fixing member for fixing a reflection mirror (20) to an optical box (13), the leaf spring (16) attached to the optical box (13) from the outside of the optical box in an optical scanning device in the printing section of an image forming apparatus (see Fig. 3 and paragraphs 0037-0038, note 0038 the first sentence, the protrusive portion 25 of optical box 13 is fitted to a hole 92 of leaf spring 16 to keep the leaf spring 16 fixed to the optical box 13).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ohta et al. to have the leaf springs (502 and 502 of Sugai) of Wang in view of Sugai attached to the optical box from the outside of the optical box because it is easier to attach mirror fixing members to the optical box from the outside of the optical box than from the inside of the optical box.

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6400484) in view of Sugai et al. (US 2013/0293932 A1) as applied to claim 17 above, and further in view of well-known art.
Regarding claim 19/17, the image reading unit of Wang in view of Sugai is discussed for claim 17 above.  
Sugai is silent on the material of the leaf springs (502, 502) as fixing members (Figs. 9 and 10, paragraphs 0055-0056).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ metal as the material of the leaf springs of Wang in view of Sugai as is well-known in the art in order to have durability of the leaf springs.
Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended includes allowable subject matter from claim 6.  Claim 1 is allowable over the prior art because the prior art, including Wang et al. (US 6400484), does not teach an image reading unit comprising an optical box having a configuration as define in claim 1, in combination with other limitations of claim 1.
Claim 2-4 and 6-13 depend on claim 1, directly or indirectly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Finality of Office Action
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Pertinent Prior Art
10.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wang et al. (US 6494374), mirror arrangement in light reflector module 48 or 72
	Kato (Japanese Publication No. 11-149053A) discloses an optical device having a reflective mirror fixed at both ends of the mirror (Figs. 3 and 4).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674